Citation Nr: 0841669	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-28 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel








INTRODUCTION

The veteran had active duty service from August 1968 until 
March 1970 and Reserves duty from March 1970 until June 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 


FINDING OF FACT

The evidence does not show that the diagnosed PTSD is related 
to a confirmed stressor from the veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated June 
2004 to the veteran.  The letter advised the veteran that 
evidence showing that the PTSD disability existed from 
service until the present time was needed to substantiate the 
claim.  Examples of evidence requested included: dates and 
places of medical treatment, lay statements and statements 
from medical service personnel.  The letter further advised 
the veteran of the evidence in the claims file, of the VA's 
duty to obtain relevant federal records and that the VA would 
make reasonable efforts to obtain private records.  With 
respect to the Dingess requirements, in March 2006 the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating as 
well as notice of the type of evidence necessary to establish 
an effective date.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records (STRs), and the VA 
outpatient treatment records (OTRs). In addition, the veteran 
submitted lay statements in support of his claim.  The 
veteran was afforded a VA examination in July 2005.



Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for PTSD.  Specifically, the veteran contends, as 
indicated in the November 2005 Notice of Disagreement, that 
his PTSD is related to active service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown,
9 Vet. App. 389 (1996). The United States Court of Appeals 
for Veterans Claims (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor." 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Therefore, the 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection. Cohen, 10 Vet. App. at 147 
(citing Moreau, 9 Vet. App. at 395).  Corroboration does not 
require corroboration of every detail, including the 
veteran's personal participation in the identifying process. 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Turning to the relevant evidence, the veteran has a current 
diagnosis of PTSD as reflected by the July 2005 VA 
examination.  During the examination the veteran stated 
multiple home stressors of divorce, job loss due to physical 
injury, seizures, heart problems and a legal history 
including jail time.

The veteran has been diagnosed with PTSD.  The remaining 
question, therefore, is whether there is evidence of an in-
service stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.  As noted above 
the veteran stated several post-service stressors.  However, 
in order to grant service connection for PTSD evidence of an 
in-service stressor is needed.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the veteran is found to have served in 
combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event. VA's General Counsel has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99. The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, there was no evidence the veteran served 
in combat.  Therefore, the veteran's lay statements, in and 
of themselves, are not sufficient proof of the claimed in-
service stressor.  The veteran's Form DD 214 reflects his 
military occupational specialty was that of a heavy truck 
driver.  While the claims file contains documentation that 
the veteran was awarded the Bronze Star Medal, the claims 
file is silent for combat documentation or injuries.  The 
veteran contends his Bronze Star Medal is sufficient to 
satisfy the fact he engaged in combat.  However, the Board 
notes that the Bronze Star Medal must be accompanied by a 
"V" device in order for it to be presumed that the veteran 
engaged in combat under 38 U.S.C.A. § 1154(b).  See M21-MR2, 
Part III.subpart iv.4.H.29.c.  

Since the Board finds that the evidence of record reflects 
that veteran did not engage in combat with the enemy, there 
must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  

In an August 2004 stressor statement the veteran stated he 
was involved with the disposal of bodies in Vietnam, killed a 
small girl while she was carrying hand grenades and begging 
for food, was re-assigned as a 'tunnel rat" and responsible 
for killing 52 people.  The veteran also contended that he 
witnessed six buddies killed in action. 

In August 2004 the veteran submitted statements in support of 
the claimed stressor. In September 2004 the Center for 
Research of Unit Records (CURR) [now designated the U.S. Army 
and Joint Service Records Research Center (JSRRC)] 
investigated the veteran's alleged in-service stressors.  The 
veteran's report of the child death could not be verified 
because it was a civilian death. Unreported civilian 
incidents cannot be verified.  The veteran reported 
witnessing six buddies killed or wounded during his tour in 
Vietnam. The veteran's personnel records, Form DD-214, noted 
the veteran was in Vietnam from March 28, 1969 until March 
22, 1970.  The CURR confirmed the death of a buddy on March 
15, 1969.  According to the CURR report, the names of the 
buddies the veteran listed in the August 2004 PTSD stressor 
form were not killed or wounded during the veteran's Vietnam 
tour. The CURR confirmed the veteran was a truck driver 
during service.  The CURR could not confirm that the veteran 
was involved with the disposal of bodies, had killed 52 
people, was re-assigned as a "tunnel rat" or was an 
infantryman as the veteran had claimed.  Furthermore, the 
veteran's personnel records fail to reflect any notation of a 
re-assignment as an infantryman or "tunnel rat."  

The Board finds that there is simply a lack of corroborating 
evidence regarding the veteran's claimed stressors.  For 
example, the lay statements submitted by the veteran 
concerning the civilian death and the deaths of his buddies 
could not be verified by the CURR.  Specifically, the 
veteran's account of witnessing the death of buddies did not 
reflect the specific dates of the veteran's service in 
Vietnam and the dates of those killed in action in which he 
claimed to witness.  Further, the civilian death for which 
the veteran claimed responsibility could not be verified.   

Although, as stated above, the VA examiner had diagnosed PTSD 
and opined that the veteran suffers from two independent 
mental disorders, the diagnosis of the depressive disorder 
was attributed to post-service stressors.  In the absence of 
a verifiable in-service stressor, a clinically correlated 
diagnosis of PTSD does not exist for VA compensation 
purposes.  

Thus, the veteran has a diagnosis of PTSD which relates the 
condition generally to the veteran's service.  However, 
service connection for PTSD requires credible evidence that 
the claimed in-service stressors actually occurred and 
credible supporting evidence cannot consist solely of after-
the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); 38 C.F.R. § 3.304(f) (2005). 

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the June 2004 and March 
2006 letters of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service. 

Furthermore, while the veteran is clearly of the opinion that 
he currently has PTSD that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Therefore the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


